Citation Nr: 1424768	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 20 percent for diabetic peripheral neuropathy, left lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for diabetic peripheral neuropathy, right lower extremity.

4.  Entitlement to a compensable evaluation for residuals, squamous cell carcinoma, left vocal cord.

5.  Entitlement to a compensable evaluation for erectile dysfunction.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains a letter from the Social Security Administration (SSA) stating that the Veteran is disabled under the Social Security Act.  However, the underlying records from SSA have not been obtained.  Those records may be relevant to the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Veteran's records from SSA should be obtained. 

The Veteran had a VA examination in April 2007 for residuals of squamous cell carcinoma, left vocal cord, at which there was noted to be mild edema of the vocal cords.  The examination report indicates that the Veteran had hoarseness of his voice but does not provide an opinion on whether it was due to residuals of squamous cell carcinoma of the left vocal cord.  In August 2007 a private speech pathologist wrote that the Veteran's voice was severely impaired due to his cancer treatment.  Therefore, a new examination must be scheduled to evaluate the Veteran's voice before the claim for residuals, squamous cell carcinoma, left vocal cord, can be decided on the merits.

VA treatment records to February 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for increased evaluations for diabetic peripheral neuropathy of the lower extremities, residuals, squamous cell carcinoma, left vocal cord, and erectile dysfunction, and to reopen the previously denied claim of service connection for hypertension.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptomatology related to hypertension and to the nature, extent and severity of his peripheral neuropathy of the lower extremities, residuals, squamous cell carcinoma, left vocal cord, and erectile dysfunction symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain VA treatment records from February 2014 to the present.

4.  Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

5.  Afford the Veteran an appropriate VA examination for hypertension.  The Veteran's claims folder should be made available and all appropriate tests should  be performed.  The reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to service or had its onset within one year of discharge from active duty.

The reviewer is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by the service connected diabetes mellitus, coronary artery disease or the aggregate impact of his diabetes mellitus and coronary artery disease.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    
 
The reviewer should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the reviewer should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Afford the Veteran an appropriate VA examination to evaluate the Veteran's vocal cords and voice.  If the Veteran has hoarseness, the examiner is asked to provide an opinion as to whether it is at least as likely not a residual of squamous cell carcinoma, left vocal cord.  The examination report should also state whether there is inflammation of the left vocal cord, mucous membrane, thickening or nodules of the left vocal cord, polyps, submucous infiltration, or any other abnormalities related to the left vocal cord.

7.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

